Citation Nr: 1413528	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a skin disability, to include tinea pedis and onychomycosis (claimed as jungle rot).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971, including service in the Republic of Vietnam for which he was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for a skin disability.  

In May 2012, the Veteran and his wife presented testimony at a Board Hearing.  A transcript of that hearing is associated with the claims file and has been reviewed.


FINDING OF FACT

The Veteran's current skin disability began in active military service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Analysis

The Board finds that a current disability has been established, as the Veteran has been diagnosed during the current appeal as having tinea pedis and onychomycosis.

The Veteran's DD 214 indicates that he served in Vietnam.  Additionally, he is shown to have served in combat by virtue of his Combat Infantry Badge.  Thus, the Board finds that the Veteran is entitled to the combat presumption.  38 U.S.C.A. § 1154(b).  At his Board hearing he testified that he first noticed the condition in Vietnam.  He stated that the condition had flare ups in the summer due to sweat.  It was noted at the hearing that the Veteran separated from active service during the winter.  His testimony serves to establish an in-service disease.

The remaining question for consideration is whether the skin disability is related to military service.

Service treatment records (STRs) are negative for any complaints, treatment for, or diagnosis of a skin disability and his December 1970 separation examination report indicate a normal clinical evaluation of his feet.  There was also no report of skin diseases noted in the reports of medical history.  

Post-service VA treatment records are negative for treatment regarding a foot skin disability until approximately June 2009 when tinea pedis and onychomycosis were diagnosed.  VA treatment records note that the Veteran's reports that the skin disability has been present since military service.  In February 2010, the treating VA physician determined that the Veteran's chronic tinea pedis was more likely than not due to his presence in Vietnam.  

The Veteran was afforded a VA examination in October 2011.  The examiner determined that the claimed skin disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale for this opinion was that there were no complaints, findings, treatments or diagnoses of skin conditions of the feet during service found in the record.

The Veteran's wife also provided testimony and a statement in support of his claim.  She stated they were married in 1968, prior to his military service, and that he did not have the skin disability at that time.  She stated that she noticed the condition about a week after her returned from Vietnam.  Specifically, she noticed his feet were always cracking, bleeding, sore and had a bad odor.  She tried home remedies but nothing seemed to work.  

The Veteran is competent to state what he experienced in service and competent to state that he noticed the skin condition during such service.  Additionally, the Board finds him to be credible.

Regarding the opinions of record, the Board finds both to have deficiencies.  The February 2010 VA opinion attributed the Veteran's skin disability to military service, however, the physician failed to provide a rationale to support this opinion.  Comparatively, the opinion provided by the October 2011 VA examiner determined that the condition is not related to military service, however, the examiner failed to consider the Veteran's contention that he suffered from the condition since Vietnam and has self-medicated since that time.  As a result, these opinions are both assigned limited weight. 

When considering the Veteran's competent and credible statements along with the medical opinions of record and the combat presumption under § 1154(b), the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Resolving all reasonable doubt in the Veteran's favor, a skin disability had its onset in service and service connection is warranted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a skin disability, to include tinea pedis and onychomycosis, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


